                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

CHRISTOPHER L. RANKIN;
TROY DALE FRANKLIN;
DANIEL SCOTT LAIRSEY, JR.; and
AARON CRAIG MCLAUGHLIN                                                             PLAINTIFFS

              v.             Civil No. 5:19-cv-05065 (Lead Case)
                                             5:19-cv-05066
                                             5:19-cv-05079
                                             5:19-cv-05085

SHERIFF TIM HELDER, Washington
County, Arkansas; LIEUTENANT STEVE
RIDENOURE; SERGEANT ALLEN
LUNSFORD; CORPORAL JUSTIN EDENS;
DEPUTY JOSEPH MALONE; OFFICER
LYNN WHITTLE; SERGEANT CARLOS PINEDA;
DEPUTY ALISTER TARKWON;
DEPUTY JOEL KELLER; DEPUTY CLINTON
MCCARVER; PATRICK BYRD; and CORPORAL
TOM MULVANEY                                                                     DEFENDANTS

                                   OPINION AND ORDER

       Plaintiff, Christopher L. Rankin, filed this action pursuant to 42 U.S.C. §1983. He

 proceeds pro se and in forma pauperis.

       When he filed this case, Rankin was specifically advised (ECF No. 3) that he was required

 to immediately inform the Court of any change of address. If Rankin was transferred or

 released, he was told he must advise the Court of any change in his address by no later than

 thirty (30) days from the time of his transfer to another facility or his release. Additionally,

 Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas requires pro

 se parties to “promptly notify the Clerk and other parties to the proceedings of any change in



                                                1
his or her address, to monitor the progress of the case, and to prosecute or defend the action

diligently.”

       On December 19, 2019, Defendants filed a Motion to Dismiss (ECF No. 25). In the

Motion, Defendants assert they have been unable to effect service of their discovery responses

on Rankin. The Motion also addresses the claims of Daniel Lairsey. However, Lairsey has

since provided the Court and defense counsel with a new address and the Motion is moot as to

him.

       On December 30, 2019, mail was returned to the Court (ECF No. 30) as undeliverable

with a notation that Rankin was no longer incarcerated at the Washington County Detention

Center. Rankin had until January 27, 2019, to provide the Court with his new address.

       To date, Rankin has not provided a new address or contacted the Court in anyway.

Accordingly, Defendants’ Motion to Dismiss (ECF No. 25) Rankin’s claims is GRANTED.

Defendants’ Motion to Dismiss (ECF No. 25) Lairsey’s claims is DENIED AS MOOT.

       The Clerk is directed to terminate Rankin as a Plaintiff pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure and Rule 5.5(c)(2) of the Local Rules for the Eastern and Western

Districts of Arkansas. Case number 5:19-cv-05065 will remain the lead case.

       IT IS SO ORDERED this 6th day of February 2020.



                                               /s/P.K. Holmes,III
                                               P. K. HOLMES, III
                                               U.S. DISTRICT JUDGE




                                                  2
